
	

113 SRES 112 ATS: Commending employees of the Senate Post Office, employees of the Sergeant at Arms of the Senate, members of the Capitol Police, and members of the Capitol Hill community for their courage and professionalism following the biochemical attack against the Senate on April 16, 2013.
U.S. Senate
2013-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 112
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2013
			Mr. Wicker (for himself,
			 Mr. Reid, Mr.
			 McConnell, Mr. Alexander,
			 Ms. Ayotte, Ms.
			 Baldwin, Mr. Barrasso,
			 Mr. Baucus, Mr.
			 Begich, Mr. Bennet,
			 Mr. Blumenthal, Mr. Blunt, Mr.
			 Boozman, Mrs. Boxer,
			 Mr. Brown, Mr.
			 Burr, Ms. Cantwell,
			 Mr. Cardin, Mr.
			 Carper, Mr. Casey,
			 Mr. Chambliss, Mr. Coats, Mr.
			 Coburn, Mr. Cochran,
			 Ms. Collins, Mr. Coons, Mr.
			 Corker, Mr. Cornyn,
			 Mr. Cowan, Mr.
			 Crapo, Mr. Cruz,
			 Mr. Donnelly, Mr. Durbin, Mr.
			 Enzi, Mrs. Feinstein,
			 Mrs. Fischer, Mr. Flake, Mr.
			 Franken, Mrs. Gillibrand,
			 Mr. Graham, Mr.
			 Grassley, Mrs. Hagan,
			 Mr. Harkin, Mr.
			 Hatch, Mr. Heinrich,
			 Ms. Heitkamp, Mr. Heller, Ms.
			 Hirono, Mr. Hoeven,
			 Mr. Inhofe, Mr.
			 Isakson, Mr. Johanns,
			 Mr. Johnson of Wisconsin,
			 Mr. Johnson of South Dakota,
			 Mr. Kaine, Mr.
			 King, Mr. Kirk,
			 Ms. Klobuchar, Ms. Landrieu, Mr.
			 Lautenberg, Mr. Leahy,
			 Mr. Lee, Mr.
			 Levin, Mr. Manchin,
			 Mr. McCain, Mrs. McCaskill, Mr.
			 Menendez, Mr. Merkley,
			 Ms. Mikulski, Mr. Moran, Ms.
			 Murkowski, Mr. Murphy,
			 Mrs. Murray, Mr. Nelson, Mr.
			 Paul, Mr. Portman,
			 Mr. Pryor, Mr.
			 Reed, Mr. Risch,
			 Mr. Roberts, Mr. Rockefeller, Mr.
			 Rubio, Mr. Sanders,
			 Mr. Schatz, Mr.
			 Schumer, Mr. Scott,
			 Mr. Sessions, Mrs. Shaheen, Mr.
			 Shelby, Ms. Stabenow,
			 Mr. Tester, Mr.
			 Thune, Mr. Toomey,
			 Mr. Udall of Colorado,
			 Mr. Udall of New Mexico,
			 Mr. Vitter, Mr.
			 Warner, Ms. Warren,
			 Mr. Whitehouse, and
			 Mr. Wyden) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commending employees of the Senate Post
		  Office, employees of the Sergeant at Arms of the Senate, members of the Capitol
		  Police, and members of the Capitol Hill community for their courage and
		  professionalism following the biochemical attack against the Senate on April
		  16, 2013.
	
	
		Whereas approximately 30,000 legislative branch employees
			 work in the United States Capitol Complex, including approximately 6,200
			 employees of the Senate, 11,500 employees of the House of Representatives, and
			 12,800 employees of other entities;
		Whereas the Sergeant at Arms of the Senate implemented
			 enhanced mail screening procedures following the opening of a letter containing
			 anthrax spores that was delivered to the Senate on October 15, 2001;
		Whereas employees of the Senate Post Office mail screening
			 facility in Landover, Maryland, serve as the first line of defense of the
			 Senate against biochemical threats delivered through the mail;
		Whereas employees of the Senate Post Office mail screening
			 facility in Landover, Maryland, successfully intercepted an envelope that
			 tested positive for the deadly poison ricin on April 16, 2013;
		Whereas employees of the Senate Post Office mail screening
			 facility in Landover, Maryland, immediately implemented emergency protocols and
			 contacted the Capitol Police and medical emergency response teams; and
		Whereas the Capitol Police, other law enforcement
			 agencies, and medical professionals responded expeditiously to the mail
			 screening facility in Landover, Maryland, and performed their duties with
			 courage and professionalism in spite of the threat of toxic exposure: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)commends
			 employees of the Senate Post Office, employees of the Sergeant at Arms of the
			 Senate, members of the Capitol Police, and members of the Capitol Hill
			 community for their courage, professionalism, and dedication to serving the
			 public in response to the biochemical attack against the Senate on April 16,
			 2013;
			(2)recognizes the
			 congressional leadership, congressional employees, the Capitol Police, and the
			 Office of the Attending Physician for establishing effective screening methods
			 and response plans that prevented injury and death within the United States
			 Capitol Complex; and
			(3)requests that the
			 President recognize the courage and professionalism of the employees of the
			 Senate Post Office, employees of the Sergeant at Arms of the Senate, members of
			 the Capitol Police, and members of the Capitol Hill community for their
			 steadfast service to the public in defiance of those who seek to disrupt the
			 constitutional duties of the legislative branch.
			
